[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                  FILED
                        ________________________
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 04-14911                     May 4, 2005
                           Non-Argument Calendar            THOMAS K. KAHN
                         ________________________                CLERK

                  D. C. Docket No. 04-00046-CV-4-RH-WCS


DERICK M. WEBB,
                                                        Plaintiff-Appellant,

                                     versus


TALLAHASSEE POLICE DEPARTMENT,
APRIL ROBBINS,
                                                        Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                 (May 4, 2005)

Before BIRCH, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      Derick M. Webb, proceeding pro se, appeals the district court’s order

dismissing his civil suit under 42 U.S.C. § 1983. Webb does not present any
arguments on appeal. He submitted the docket sheet from the district court and

copies of various pleadings, including his amended complaint, the original

complaint, the magistrate judge’s report and recommendation, the district court’s

order dismissing the case, and the final judgment.

       Issues that are not briefed on appeal are considered abandoned. Denney v.

City of Albany, 247 F.3d 1172, 1182 (11th Cir. 2001). Thus as Webb fails to

assert any error in the district court’s dismissal of his § 1983 action, we could

deem such arguments abandoned. Pro se pleadings, however, are governed by

less stringent standards than counseled pleadings. Haines v. Kerner, 404 U.S.

519, 520, 92 S.Ct. 594, 596 (1972). Therefore, even though Webb fails to raise

any arguments on appeal, we liberally construe his appeal to encompass a

challenge to the district court’s order dismissing his § 1983 action.

      We review a district court’s dismissal under Federal Rules of Civil

Procedure 12(b)(6) for failure to state a claim de novo. We accept all allegations

in the complaint as true and view them in the light most favorable to the plaintiff.

Shands Teaching Hosp. and Clinics, Inc. v. Beech St. Corp., 208 F.3d 1308, 1310

(11th Cir. 2000). A motion to dismiss under Rule 12(b)(6) should be granted

“only if it is clear that no relief could be granted under any set of facts that could

be proved consistent with the allegations of the complaint.” Id. Finally,

                                           2
“negligent conduct does not give rise to § 1983 liability for resulting unintended

loss of or injury to life, liberty, or property.” Cannon v. Macon County, 1 F.3d

1558, 1563 (11th Cir. 1993).

      Upon careful review of the record, we find no reversible error. Webb’s

amended complaint alleged that his probation violation conviction resulted from

the negligent and irresponsible conduct of the probation office. Allegations of

negligent conduct are insufficient to state a claim under § 1983. Id. Thus, Webb’s

amended complaint failed to state a claim upon which relief may be granted and

the district court properly dismissed Webb’s § 1983 action. Accordingly, we

affirm.

AFFIRMED.




                                         3